Citation Nr: 0619118	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-37 644	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk



INTRODUCTION

The veteran served with the recognized guerilla service (RGS) 
from February 1943 to May 1945, and with the regular 
Philippine Commonwealth Army from May 1945 to April 1946.  He 
died in October 1969.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
service connection for the cause of the veteran's death.  
(The claim had previously been denied by the RO in April 
2000; however, it appears from the manner in which it was re-
adjudicated by the RO in April 2004 that the RO had 
considered the 2000 denial as one subject to re-adjudication 
under section 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000).  The Board will proceed accordingly, as though the 
2000 denial did not occur.  


FINDINGS OF FACT

1.  The veteran died in October 1969; causes of death 
included uremia, multiple myeloma, diabetes mellitus, and 
diabetic acidosis.

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  No cause of death is attributable to the veteran's 
military service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in October 1969.  His death certificate 
shows that he died of uremia, secondary to multiple myeloma 
and diabetes mellitus with diabetic acidosis listed as 
another condition contributing to his death.  The appellant, 
the veteran's widow, seeks service connection for the cause 
of the veteran's death.  Her contention is that a bullet 
wound suffered while in service led to the veteran's multiple 
myeloma.  

The record does not show that the veteran suffered a bullet 
wound while in the RGS or regular Philippine Army.  Further, 
there is no record of any medical nexus between any cause of 
death listed on the death certificate and the veteran's 
service or event coincident therewith, such as a bullet 
wound.  The appellant has submitted a Veterans Memorial 
Hospital identification card, which shows that the veteran 
had scarring on the chest due to a "bullet-shot," but the 
origin of any such wound is not identified.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

The record shows that the veteran's causes of death included 
uremia, multiple myeloma, and diabetes mellitus with diabetic 
acidosis.  None of these causes has been linked by competent 
medical evidence to military service.  The appellant avers 
that the multiple myeloma was caused by the bullet shot.  
However, even if it could be shown that the veteran's bullet 
wound occurred during qualifying service, there is no 
credible medical evidence connecting the wound to multiple 
myeloma, uremia, uncontrolled diabetes mellitus, or diabetic 
acidosis.  The appellant's lay statements do not qualify as 
competent medical opinion because there is no evidence of 
record showing that she has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of her husband's 
causes of death.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  

Although diabetes mellitus and malignant tumors may be 
presumed to have been incurred in or aggravated by service, 
if manifested to a compensable degree within a year of 
separation from qualifying service, see 38 C.F.R. §§ 3.307, 
3.309 (2005), there is no suggestion that myeloma or diabetes 
was manifested within a year of the veteran's separation in 
1946.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that VA satisfied the requirements under the 
first three prongs of the notice requirement in 
correspondence from the RO to the appellant dated in October 
2003.  The correspondence informed her of what evidence or 
information was needed to substantiate her claim, what 
evidence or information VA needed her to supply, and what 
evidence VA would obtain on her behalf.

VA did not specifically request that the appellant send all 
evidence that she believes will support her claim.  However, 
from the appellant's letter received by the RO in October 
2004, it is clear that she has nothing further to submit with 
regard to her claim.  She said that she had already exerted 
all efforts and cannot give additional information regarding 
the veteran's medical records.  Since resolution of this case 
hinges on medical nexus evidence, and the appellant has 
indicated that she has no additional medical evidence, 
further delay of the appeals process would serve no useful 
purpose.  The Board finds that a remand to satisfy the fourth 
notice element is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

As for the duty to assist, and the question of whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection for the cause of the veteran's death, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran had the 
above-noted disabilities that contributed to his death in 
1969, but there is no indication, except by way of 
unsupported allegation, that any underlying cause of death 
may be associated with his military service.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.




ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


